In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 21-2485
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

ANTWAIN MOORE,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
      No. 1:19-cr-00109-RLY-DML-1 — Richard L. Young, Judge.
                    ____________________

     ARGUED JUNE 7, 2022 — DECIDED NOVEMBER 7, 2022
                 ____________________

   Before HAMILTON, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    HAMILTON, Circuit Judge. Appellant Antwain Moore was
sentenced to 120 months in federal prison for multiple drug
oﬀenses. One factual foundation for the sentence was the dis-
trict court’s ﬁnding that 55.6 grams of methamphetamine
found in Moore’s home were 100% pure. Moore appeals, ar-
guing that a chemist’s aﬃdavit that he submitted was “some
evidence” suﬃcient to call the purity ﬁnding into question
2                                                     No. 21-2485

and that the government failed to support the ﬁnding on pu-
rity. See, e.g., United States v. Mustread, 42 F.3d 1097, 1101 (7th
Cir. 1994) (if defendant produces “some evidence” that calls
information in presentence report into question, government
bears burden of persuasion on factual issue). Moore contends
that the district court erred by placing a burden on him to per-
form independent testing and by assuming, without support-
ing evidence, that the Drug Enforcement Administration’s
methods for testing purity are reliable and were applied cor-
rectly in Moore’s case.
    We agree with Moore and remand for re-sentencing. The
“some evidence” standard is not a demanding one. The chem-
ist’s aﬃdavit here did not purport to resolve conclusively the
accuracy of the DEA test results, but it raised a fair question
about them.
I. Factual and Procedural Background
    Moore pled guilty to seven counts of violating 21 U.S.C.
§ 841(a)(1), including one count based on methamphetamine
found in Moore’s home. A probation oﬃcer submitted a
presentence investigation report (PSR) recommending a Sen-
tencing Guidelines base oﬀense level of 30. That base oﬀense
level depended on the total “converted drug weight” for all
counts. About 99% of the converted drug weight total was
based on 55.6 grams of methamphetamine found in Moore’s
house. To calculate the amount of “actual” methamphetamine
for purposes of U.S.S.G. § 2D1.1(5) and the drug conversion
tables, the probation oﬃcer consulted a laboratory report
from the DEA. According to that report, the net weight was
55.6 grams (± 0.2 grams), the amount of pure substance was
55.6 grams (± 3.4 grams), and the methamphetamine purity
was 100% (± 6%).
No. 21-2485                                                                  3

    Before sentencing, Moore objected to the PSR’s recom-
mended oﬀense level, arguing that the government did not
have evidence demonstrating that the reported purity level
was accurate. He argued that, absent better evidence of how
the purity was established, the court should treat the 55.6
grams as a “mixture” containing methamphetamine. That
would cut his base oﬀense level from 30 to 24 and his guide-
line range from 130–162 months in prison to 77–96 months. If
Moore had done nothing more by way of objection, he would
have oﬀered what we have repeatedly described as only a
“bare denial” of the PSR information, which ordinarily is not
enough to shift the burden of production or to require a hear-
ing. E.g., United States v. Willis, 300 F.3d 803, 807 (7th Cir.
2002); Mustread, 42 F.3d at 1102. 1
    In this case, however, Moore oﬀered more than a bare de-
nial. To support his objection, he submitted the aﬃdavit of a
chemist, Dr. Derek Beauchamp, who explained that exact pu-
rity could not be determined with the DEA’s method and that
the purity level of Moore’s drugs could be substantially lower
than the DEA had reported:
        Based on the reports I received, the material was
        conﬁrmed to be methamphetamine with high
        purity based on the match to the reference GC


    1 We say “ordinarily not enough” because there are cases where the
PSR itself may not indicate that information is reliable enough to support
a sentencing decision. In such cases, a “bare denial” may be enough to
require the government to come forward with reliable evidence. See, e.g.,
United States v. Helding, 948 F.3d 864, 870–71 (7th Cir. 2020) (PSR reported
drug quantities based on confidential informants of unknown reliability);
United States v. Isirov, 986 F.2d 183, 186 & n.1 (7th Cir. 1993), citing United
States v. Coonce, 961 F.2d 1268, 1280 (7th Cir. 1992).
4                                                 No. 21-2485

      chromatogram. Based on the match to a refer-
      ence library pattern, the exact purity could not
      be determined. To determine the purity, one
      would collect a sample of a known purity refer-
      ence material and use that to quantify the
      amount of methamphetamine in the sample in
      question. This approach could lead to a poten-
      tial lower purity level of the sample, thus poten-
      tially lowering the total amount of metham-
      phetamine in the total sample. Nor can it be de-
      termined if the purity level is consistent
      throughout.
    In response to this aﬃdavit, the government did not sub-
mit additional evidence. It instead only argued that Dr. Beau-
champ’s aﬃdavit was “not conclusive that the government’s
procedures were improper or led to a bad result” and that
“the DEA’s testing procedures are well accepted in the scien-
tiﬁc community.” The government added that Moore could
have retested the methamphetamine and did not.
    The court agreed with the government’s arguments, over-
ruled Moore’s objection, and adopted the PSR’s determina-
tion that Moore was responsible for 55.6 grams of actual meth-
amphetamine. The court explained:
      The DEA has standard protocol that they follow
      when conducting tests to determine purity.
      There’s no indication here or no evidence before
      the Court that these protocols are not reliable.
      So the Court ﬁnds that the government has es-
      tablished the purity level by a preponderance of
      the evidence here. [Moore] could have had an
      independent test, did not, and the DEA
No. 21-2485                                                              5

        protocols are well accepted among the scientiﬁc
        community.
Based on the higher purity level for those 55.6 grams, the
court calculated a guideline range of 130 to 162 months in
prison. The court then sentenced Moore to 120 months. Moore
has appealed, challenging only the purity ﬁnding.
II. Analysis
    In applying the Sentencing Guidelines, facts like drug pu-
rity that can raise the guideline range must be established by
the government by a preponderance of reliable evidence.
United States v. Carnell, 972 F.3d 932, 938 (7th Cir. 2020); see
also United States v. Watts, 519 U.S. 148, 156 (1997); U.S.S.G.
§ 6A1.3, comment (“The Commission believes that use of the
preponderance of the evidence standard is appropriate to
meet due process requirements and policy concerns in resolv-
ing disputes regarding the application of the guidelines to the
facts of a case.”).
    Reliability is the touchstone of this case: Moore has a due-
process right to be sentenced based on reliable information.
E.g., United States v. Helding, 948 F.3d 864, 870 (7th Cir. 2020),
citing United States v. Tucker, 404 U.S. 443, 447 (1972). We re-
view a decision on the reliability of evidence for abuse of dis-
cretion and any factual ﬁndings for clear error. Carnell, 972
F.3d at 943. 2


    2 A word about terminology, because the record here contains numer-

ous references to “ice.” Under the Guidelines, the amount of “actual meth-
amphetamine” is the weight of that substance contained in a mixture.
U.S.S.G. § 2D1.1(c), note (B) (illustrating with example: “a mixture weigh-
ing 10 grams containing PCP at 50% purity contains 5 grams of PCP (ac-
tual)”). “Ice” refers to a mixture with “d-methamphetamine
6                                                           No. 21-2485

    We agree with Moore that the district court erred when it
determined that the government had “established the purity
level by a preponderance of the evidence,” and that “there
was no indication here or no evidence before the Court that
[the DEA] protocols are not reliable.” The government sub-
mitted DEA test results that were not supported by any aﬃ-
davit. When the reliability was questioned in Dr. Beau-
champ’s aﬃdavit, the government chose to rest on an as-
sumption that the district court adopted: that the DEA has re-
liable and generally accepted methods of testing drug purity.
We assume that’s probably true as a general matter, but in a
particular case, a defendant whose liberty is at stake is enti-
tled to hold the government to its burden of proof by a pre-
ponderance of reliable evidence. An unsupported assumption
does not tell us anything about whether test results in a par-
ticular case can reasonably be relied upon.
    The district court overstated the case in saying there was
“no indication here or no evidence before the Court that these
protocols are not reliable.” The record’s only actual evidence
about the reliability of the test results is Dr. Beauchamp’s af-
ﬁdavit. To call into question the reliability of evidence used in
a presentence investigation report, we have long required the
defendant to “furnish some evidence.” United States v. Mays,
593 F.3d 603, 608 (7th Cir. 2010) (assuming objection suﬃcient
to question reliability but ﬁnding no error because challenged
statements from conﬁdential informants were corroborated in
record); accord, Willis, 300 F.3d at 807; United States v. Jones,
209 F.3d 991, 996 (7th Cir. 2000); United States v. Taylor, 72 F.3d
533, 547 (7th Cir. 1995); Mustread, 42 F.3d at 1101; United States

hydrochloride of at least 80% purity.” Id., note (C). Thus, a drug quantity
found to be “ice” can contain methamphetamine that is 80 to 100% pure.
No. 21-2485                                                     7

v. Isirov, 986 F.2d 183, 186 & n.1 (7th Cir. 1993); United States
v. Coonce, 961 F.2d 1268, 1280 (7th Cir. 1992).
    Producing “some evidence” is not a demanding standard,
however. See Superintendent v. Hill, 472 U.S. 445, 455–56 (1985)
(due process requires only “some evidence,” rather than more
stringent evidentiary standard, to support prison discipline
that deprives prisoner of liberty; fairness requires “some basis
in fact”); United States v. Mayﬁeld, 771 F.3d 417, 440 (7th Cir.
2014) (en banc) (defendant who oﬀers “some evidence” of en-
trapment is entitled to jury instruction on the defense, and
“this initial burden of production is not great”).
    Moore provided more than a bare objection. He oﬀered
the opinion of an independent expert about the reliability of
the DEA’s test results. Dr. Beauchamp explained that the
DEA’s results were potentially inexact and inconsistent,
pointing out in particular that the DEA’s report did not enable
him to determine whether the purity level of drugs was con-
sistent throughout the 55.6 grams.
    We recognize that Dr. Beauchamp did not include the
words “not reliable” or “unreliable,” but that was the sub-
stance of his opinion, and we require no speciﬁc words to
question the evidence summarized in the PSR. In substance,
Dr. Beauchamp identiﬁed potential shortcomings. Given the
lack of information accompanying the DEA report, those po-
tential problems were suﬃcient to call into question the relia-
bility of the test results and to call for evidence supporting the
PSR’s recommendation.
   The district court rejected the Beauchamp aﬃdavit with-
out addressing it explicitly. The court instead pointed to
Moore’s failure to carry out his own purity test and to the
8                                                   No. 21-2485

reliability of the DEA protocols. As to the former, recall that
Moore’s burden was to furnish “some evidence” calling into
question the reliability of the information in the PSR. E.g.,
Mays, 593 F.3d at 608. No speciﬁc type of evidence is required.
Moore certainly could have sought permission to do inde-
pendent testing, but the burden of persuasion is on the gov-
ernment. Moore was not required to come forward with more
speciﬁc and persuasive evidence contradicting the purity as-
sertion in the PSR, let alone “conclusive” contrary evidence,
as the government suggested. Cf. Carnell, 972 F.3d at 944
(“This is not to say that a lab report is always needed to meet
the burden required by 2D1.1, note C.”).
    The district court’s assumption about the general reliabil-
ity of DEA testing protocols is also not supported by any evi-
dence in the record. The laboratory report contains only a
brief explanation of the process involved. That explanation is
all but opaque to generalist judges without substantial back-
ground in organic chemistry. It makes intuitive sense, of
course, that the nation’s premier drug-interdiction agency
would use reliable methods in analyzing drug samples. But
as noted, that general assumption says nothing about whether
the methods used in a particular case were suitable and relia-
ble. No evidence in this record supports the government’s as-
sertion, adopted by the district court, about the reliability and
general acceptance of DEA testing methods. See Helding, 948
F.3d at 869–70. Without such evidence, Moore is correct that
the court in eﬀect took judicial notice of the trustworthiness
of DEA protocols, both in general and as applied. Yet those
facts are not “generally known,” nor can they be “accurately
and readily determined from sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201.
No. 21-2485                                                   9

    The government suggested at oral argument that requir-
ing it to demonstrate the reliability of DEA drug analyses at
sentencing would waste resources and allow defendants to
clog up the courts with specious objections. We do not agree.
When the government relies on hearsay—such as the labora-
tory results here—and a defendant raises a plausible objection
about whether its contents are indeed reliable, the govern-
ment can reasonably be required to provide more of a foun-
dation. See Helding, 948 F.3d at 869–70 (district court abused
its discretion when its “reasoning came very close to … saying
it credited the [] information because of its inclusion in the
PSR”). Here, the government provided no support other than
a mistaken suggestion that Moore was required to have per-
formed independent testing and an unsupported assertion
that DEA protocols are so reliable that they are not subject to
question in an individual case.
    We are not persuaded by the government’s parade of sys-
tem-choking horribles. The familiar requirement that the de-
fendant ordinarily oﬀer “some evidence” supporting an ob-
jection to factual assertions in a presentence investigation re-
port should weed out most baseless objections. In the mine
run of cases, a defendant who has already been convicted of
a drug oﬀense will often have reason to know whether con-
testing purity would be worthwhile. If the DEA protocols are
indeed as reliable as the district court thought in this case, a
few litigated and unsuccessful challenges are likely to per-
suade defendants not to keep raising the issue without some
case-speciﬁc reasons to question reliability. In any event, the
potential ineﬃciencies, which we do not think will be great,
do not warrant silencing reasonable questions by a criminal
defendant who faces a greater deprivation of liberty based on
the accuracy of a laboratory test of a drug sample.
10                                                No. 21-2485

    Because Moore provided “some evidence” questioning
whether the alleged purity of the methamphetamine sample
was reliable, and because the government submitted no evi-
dence in response, the district court erred when it accepted
the government’s unsupported assertions and eﬀectively
shifted the burden of persuasion to Moore. On remand, the
district court may not rely on the test results without requir-
ing the government to furnish aﬃrmative support for their re-
liability and allowing Moore to challenge that evidence.
Moore’s sentence is VACATED and the case is REMANDED
for re-sentencing.
No. 21-2485                                                   11

    KIRSCH, Circuit Judge, dissenting. The district court did not
err when it accepted the Presentence Investigation Report’s
drug quantity ﬁnding and credited the Drug Enforcement
Agency’s lab results regarding the purity of the methamphet-
amine found in Antwain Moore’s home. It was Moore’s bur-
den to provide some evidence that “call[ed] into question the
reliability or correctness of the facts contained in the PSR.”
United States v. Mays, 593 F.3d 603, 608 (7th Cir. 2010). But
Moore oﬀered only the speculative observations of a chemist
who provided nothing to cast doubt on the accuracy of the
DEA’s lab report. Because all of the reliable evidence before
the district court supported its drug quantity ﬁnding, we
should aﬃrm Moore’s sentence.
    When a district court relies on facts from a presentence re-
port “that is well-supported and facially reliable,” a defend-
ant raising a dispute must “show the judge that disputed fac-
tual information in the report is inaccurate.” United States v.
Marks, 864 F.3d 575, 580 (7th Cir. 2017). Put another way, it is
the defendant’s burden to show that a PSR is inaccurate or
unreliable with “more than a bare assertion of inaccuracy[.]”
Mays, 593 F.3d at 608. Instead, the defendant “must furnish
some evidence that calls into question the reliability or cor-
rectness of the facts contained in the PSR.” Id. Only when the
defendant produces such evidence does the burden shift back
“to the government to demonstrate the accuracy of the infor-
mation.” Id.
   The majority’s holding rests on the false premise that Dr.
Derek Beauchamp’s aﬃdavit called the reliability of the
DEA’s lab report into question. I fail to see how. Dr. Beau-
champ stated that “the exact purity could not be determined”
using the DEA’s methods. But exact purity is not required, the
12                                                 No. 21-2485

DEA’s lab results provide a margin of error, and the report
expressly disclaims complete accuracy. Could the DEA’s
method determine purity within the margin of error provided
in the report? Dr. Beauchamp doesn’t say. Dr. Beauchamp
further posited that an alternative approach “could lead to a
potential lower purity of the sample, thus potentially lower-
ing the total amount of methamphetamine in the total sam-
ple.” But how likely and by how much? More precisely,
would the alternative method bring the purity level below the
threshold necessary to have any eﬀect on Moore’s base of-
fense level? We are left to guess. Dr. Beauchamp’s heavily
qualiﬁed statement about an alternative approach oﬀers no
basis to question the accuracy of the DEA’s report, let alone to
conclude, as the majority does, “that the purity level of
Moore’s drugs could be substantially lower.” Finally, Dr.
Beauchamp concluded his aﬃdavit by declaring: “Nor can it
be determined if the purity level is consistent throughout.” It
is unclear whether Dr. Beauchamp is referencing the DEA’s
testing method, his proposed alternative method, or the test-
ing of methamphetamine purity in general. In any event, Dr.
Beauchamp’s concluding remark about the consistency of the
substance does not conﬂict with anything in the DEA’s report.
And overall, Dr. Beauchamp’s vague and equivocal aﬃdavit
identiﬁed no potential shortcomings with the DEA report.
   None of this means, as the majority suggests, that Moore
had no way of challenging the report. To the contrary, if
Moore wanted to raise genuine questions regarding the accu-
racy of the DEA’s purity ﬁnding, he had several options at his
disposal. First, Moore could have submitted an aﬃdavit from
an expert that actually undermined the DEA’s lab report, or
he could have asked Dr. Beauchamp to appear at the sentenc-
ing hearing to ﬁll the gaps in his aﬃdavit. Moore decided not
No. 21-2485                                                    13

to do so. Second, Moore could have subpoenaed the forensic
chemists who analyzed and approved the DEA’s report. For
whatever reason, despite having access to this information
well before sentencing and providing the report to Dr. Beau-
champ, Moore chose not to seek the forensic chemists’ testi-
mony. Third, Moore could have subpoenaed and cross-exam-
ined other DEA chemists or lab technicians about the agency’s
testing procedures. He didn’t do that either. Finally, as the
government and the district judge pointed out at sentencing,
Moore could have submitted the methamphetamine for inde-
pendent testing, but he decided against that route too.
    The majority says that “[n]o speciﬁc type of evidence is re-
quired.” True enough, and the options above are by no means
an exhaustive list of the evidence Moore could have oﬀered at
sentencing. But to carry his burden of showing that the DEA’s
lab results were inaccurate or unreliable, Moore was required
to at least “furnish some evidence that call[ed] into question
[its] reliability or correctness[.]” Mays, 593 F.3d at 608. No one
stopped Moore from presenting such evidence or silenced
reasonable questions about the accuracy of the DEA’s proce-
dures. It was Moore’s choice to supply one aﬃdavit that failed
to undermine the report, and the district judge was not re-
quired to hold a hearing when no legitimate questions had
been raised about the report’s accuracy.
    One other related point. Citing only Federal Rule of Evi-
dence 201, the majority says that the district judge “in eﬀect
took judicial notice of the trustworthiness of DEA protocols.”
Rule 201 permits courts to take judicial notice of facts that are
generally known and not subject to reasonable dispute. By in-
voking judicial notice here, the majority implies that the dis-
trict judge determined that the reliability of the DEA’s
14                                                    No. 21-2485

protocols was beyond reasonable dispute. But the judge did
no such thing. Far from ﬁnding the trustworthiness of the
DEA’s protocols beyond dispute, the judge merely deter-
mined that the chemists’ report (on which the PSR relied) con-
tained suﬃcient indicia of reliability to support its probable
accuracy. As with all facts contained in a PSR, that is all the
district court needed to ﬁnd to rely on the report at sentenc-
ing. See United States v. Sunmola, 887 F.3d 830, 839 (7th Cir.
2018). Because Moore oﬀered nothing to rebut the report’s re-
liability, the district court did not abuse its discretion in de-
termining Moore’s drug quantity.
    The majority’s approach invites baseless challenges to
drug quantity determinations. Even when a defendant oﬀers
no evidence suggesting that the government’s lab testing re-
sults are inaccurate, according to the majority, a defendant
need only point to an alternative method that “could lead to
a potential lower purity of the sample.” This result runs con-
trary to Mays and our precedents, which require a defendant
to furnish more than mere speculation to undermine facially
reliable information in the PSR. See, e.g., United States v. Betts-
Gaston, 860 F.3d 525, 539 (7th Cir. 2017) (“[W]here there is an
apparently reliable basis for information in a presentence re-
port, bare denial is not enough. The defendant must produce
some evidence calling the presentence report into question,
unless the report contains only a naked or unsupported
charge.”) (cleaned up).
    But defendants who choose this route should proceed cau-
tiously. “In the mine run of cases,” the majority assures, “a
defendant who has already been convicted of a drug oﬀense
will often have reason to know whether contesting purity
would be worthwhile.” I agree that defendants like Moore are
No. 21-2485                                                   15

well-positioned to know whether their objections to the pu-
rity of the substances they intended to market will have any
merit. A baseless objection to drug quantity will not only
leave the defendant’s base oﬀense level unchanged, it may
well result in a higher total oﬀense level at the end of the day,
a risk that Moore now runs in this case. District courts have
broad discretion to deny acceptance of responsibility credit to
a defendant who frivolously contests drug quantity ﬁndings
that are “amply supported by the record.” United States v.
Acosta, 534 F.3d 574, 581 (7th Cir. 2008); U.S.S.G. § 3E1.1, Ap-
plication Note 1(A). Whether Moore’s objection falls into that
category is for the district judge to decide in the ﬁrst instance
on remand.
   I respectfully dissent.